Title: To Alexander Hamilton from George Washington, 10 April 1799
From: Washington, George
To: Hamilton, Alexander


Mount Vernon, April 10, 1799. “I have received your letter of the 27th. ulto., enclosing a design of dividing the State of Virginia into Divisions, & Subdivisions, for the head quarters of the Rendezvouses in each: asking my opinion of the proper distribution of them, for the convenience of the Recruiting Service. The Grand division of the State, I conceive to be well allotted and with … alterations, the sub division of it may be so likewise: but of the latter, I can speak with no precision, because of the number of new Counties which have been established, the situation of which I know not, and even the names of some were unknown to me before.… General Lee’s absences from home, canvassing for the ensuing Election of Representatives to Congress, and an indisposition with which he has (as I have lately heard) been siesed, from it, has been, I presume, the cause of your not having received an answer to your letter.… Not an officer in this State (that has come to my knowledge) has yet received his Commission; to the great dissatisfaction of all, & relinquishment of many; who would no longer remain in a state of suspence and idleness.”
